Citation Nr: 0905409	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  08-06 173	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for right ankle disability.  

2.  Entitlement to a disability rating in excess of 20 
percent for left ankle disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to March 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision in which 
the RO granted service connection for right ankle disability 
and assigned a 10 percent initial rating, effective August 
14, 2006.  In that decision, the RO also denied a rating in 
excess of 20 percent for service-connected left ankle 
disability.  In August 2007, the Veteran filed a notice of 
disagreement (NOD) with the continued 20 percent rating for 
the left ankle, and with the initial rating assigned for the 
right ankle.  In a December 2007 rating decision, the RO 
granted a higher 20 percent initial rating for the right 
ankle, also effective August 14, 2006.

Concurrent with the December 2007 decision, the RO issued a 
statement of the case (SOC) in December 2007.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2008.

As the right ankle claim on appeal involves a request for a 
higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disabilities).  Moreover, while the RO has granted a higher 
rating of 20 percent for the Veteran's right ankle 
disability, inasmuch as a higher initial rating is still 
available, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the Board has 
characterized that issue as reflected on the title page.  See 
A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

In January 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The claims file reveals that additional RO action on the 
claims on appeal is warranted.

Initially, the Board notes that additional pertinent 
evidence, consisting of two examination reports from 
Evangelos Megoriotis, M.D., each dated in February 2008, was 
associated with the claims file after the RO issued the SOC 
in December 2007.  In this appeal, the RO has not considered 
the additionally-submitted evidence. Hence, a remand of these 
matters for RO initial consideration of the additional 
evidence received, and for issuance of a supplemental SOC 
(SSOC) reflecting such consideration, is warranted.  See 
38 C.F.R. §§ 19.31, 19.37 (2008). 

Prior to adjudicating the remanded claims, the RO should 
obtain all outstanding pertinent records.  

The record reveals that the Veteran indicated that he 
receives treatment through the New Jersey VA Healthcare 
System primarily at the East Orange outpatient clinic.  Only 
VA treatment records dated from April 5, 2005 through October 
24, 2007 have been associated with the record.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the New Jersey VA Healthcare 
System, following the procedures prescribed in 38 C.F.R. § 
3.159 (2008) as regards requesting records from Federal 
facilities.

The record also reflects that there are specifically 
identified private medical records outstanding.  In this 
regard, the Board notes that the Veteran has submitted a 
signed Authorization and Consent to Release Information to VA 
(VA Form 21-4142).  That form indicates that there are 
additional private treatment records from Evangelos 
Megoriotis, M.D., pertaining to the issues on appeal, which 
have not already been submitted.  As required under 38 C.F.R. 
§ 3.159(c)(3), VA must attempt to procure treatment records 
identified by the Veteran.  Therefore, the RO should obtain 
and associate with the claims file records of all treatment 
for ankle disability from Dr. Megoriotis, M.D.  If more 
current authorization to obtain these records is required, 
the RO should request that the Veteran sign and furnish such 
appropriate authorization for the release to VA of all 
recods.

Further, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  In this regard, the Board points out that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Various court cases have defined VA's duties to notify 
claimants.  As held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  The RO provided the 
general notice required by Dingess/Hartman in a letter dated 
in October 2006, prior to the initial adjudication of his 
left ankle rating claim.  However, this notice failed to meet 
the specific notice requirements applicable to claims for 
increased ratings discussed by the United States Court of 
Appeals for Veterans Claims (Court) in a recent decision, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Regarding notice as required by Vazquez-Flores, the Board 
notes that the October 2006 VCAA letter provided the notice 
required in (1), (3) and (4) above in relation to the 
Veteran's claim for a higher rating for left ankle 
disability.  However, the RO has not given the general notice 
required by (2) above.  Accordingly, due process requires 
that notice to the Veteran that meets the requirements of 
Vazquez-Flores-particularly that specified in (2) above-must 
be provided.  As action by the RO is needed to fulfill the 
notification provisions of the VCAA (see, e.g., Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003) and Pelegrini v. Principi, 18 Vet. App. 
112 (2004)), a remand to the RO of the rating claim on appeal 
is warranted.

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should ensure that, with respect to the left 
ankle rating claim, its notice to the Veteran meets the 
notice requirements of Vasquez Flores, as outlined above.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA (to include 
arrranging for the veteran to undergo additional examination, 
if appopriate) prior to adjudicating the claims on appeal.  
In adjudicating the claim for a higher initial rating, and 
the claim for an increased rating, the RO should consider 
whether staged rating (assignment of different ratingsd for 
distinct time periods, based on the facts found), pursuant to 
Fenderson (cited to above) or Hart v. Mansfield, 21 Vet. App. 
505 (2007), respectively, is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the New 
Jersey VA Healthcare System all records of 
evaluation and/or treatment of the 
Veteran's ankles,from October 25, 2007 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a VCAA-compliant letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent the claim 
for a higher rating for left ankle 
disability, and the claim for a higher 
initial rating for right ankle disability, 
that are not currently of record.  If more 
current current authorization to obtain 
the medical records of Dr. Megoriotis is 
required, the RO should request that the 
Veteran sign and furnish such appropriate 
authorization.

Regarding the left ankle, the RO should 
ensure that its letter meets the 
requirements of Vazquez/Flores (cited to 
above).  In particular, the RO must 
provide at least general notice of all 
possible diagnostic codes under which the 
Veteran's left ankle disability may be 
rated under 38 C.F.R. §§ 4.71a.  If the 
disability is rated under (a) diagnostic 
code(s) that contain(s) criteria necessary 
for entitlement to a higher rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
(such as a specific measurement or test 
result), the notice letter must provide at 
least general notice of that requirement.  
Such notice must also provide examples of 
the types of medical and lay evidence that 
the Veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified-to specifically include all 
outstanding treatments from from Dr. 
Megoriotis-following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warrante (to include 
arranging for the veteran to undergo furher 
VA examination, if appropriate), the RO 
should readjudicate the claims on appeal in 
light of all pertinent evidence (to 
particularly include the evidence received, 
but not considered, in December 2007) and 
legal authority.  In adjudicating the claim 
for a higher initial rating, and the claim 
for an increased rating, the RO should 
consider whether staged rating, pursant to 
Fenderson and Hart (each cited to above), 
respectively, is warranted.  

6.  If either benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



